IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA15-1277

                                   Filed: 3 May 2016

Mecklenburg County, No. 13 CVD 20130
MARY PONDER, Plaintiff,

             v.
MARK PONDER, Defendant.

      Appeal by defendant from orders entered 12 February 2015, 23 June 2015 and

23 June 2015 by Judge David H. Strickland in Mecklenburg County District Court.

Heard in the Court of Appeals 13 April 2016.

      Arnold & Smith PLLC, by Kyle A. Frost and Matthew R. Arnold, for plaintiff-
      appellee.

      Hamilton Stephens Steele + Martin, PLLC, by Amy S. Fiorenza, for defendant-
      appellant.


      TYSON, Judge.

      Mark W. Ponder (“Defendant”) appeals from three orders: one renewing a

previously entered domestic violence protective order for an additional two years, a

second “supplementing” the order renewing the protective order, and a third ordering

him to pay attorney’s fees incurred by his former wife, Mary W. Ponder (“Plaintiff”).

We reverse the renewal order as void ab initio, and vacate both the supplemental

order and the order for attorney’s fees for lack of jurisdiction in the trial court.

                                     I. Background
                                 PONDER V. PONDER

                                  Opinion of the Court



      Plaintiff and Defendant married on 26 June 2010. On 13 November 2013,

Defendant filed a complaint and motion for a domestic violence protective order

against Plaintiff. Both parties acknowledge in their briefs that Plaintiff also filed a

complaint and motion for a domestic violence protective order against Defendant on

the same day, but the motion is not included in the record. Plaintiff apparently did

seek such an order, as the trial court granted a domestic violence order of protection

(“the DVPO”) to Plaintiff and against Defendant on 13 November 2013. The DVPO

remained in effect for one year, until 13 November 2014, in compliance with N.C.

Gen. Stat. § 50B-3(b).

      Following the trial court’s entry of the DVPO, both Plaintiff and Defendant

filed a plethora of motions on a range of issues over the ensuing two years. Only the

motions relevant to the issues in this appeal will be discussed.

      On 22 November 2013, Defendant filed a motion pursuant to Rules 52, 59, and

60 of the North Carolina Rules of Civil Procedure, seeking to set aside the original

DVPO (“Defendant’s Motion”). On 17 February 2014, the court denied Defendant’s

Motion. On 10 April 2014, Plaintiff filed a verified motion for attorney’s fees seeking

to recover the fees expended in connection with responding to Defendant’s Motion.

      On 7 October 2014, before the DVPO had expired, Plaintiff filed a verified

motion seeking to renew the DVPO against Defendant. A hearing on Plaintiff’s

motion to renew the original DVPO was set for 12 February 2015. At the hearing,



                                         -2-
                                 PONDER V. PONDER

                                  Opinion of the Court



Plaintiff and Defendant testified, and counsel for both parties presented arguments

on the issue. At the conclusion of the hearing, the trial court found probable cause to

renew the DVPO for a period of two years. The trial court failed to make any oral

findings of fact or state any reasons to show good cause to renew the DVPO. The

following colloquy occurred regarding renewal of the original DVPO:

             THE COURT:          All right. I think there’s cause here in
             regards to the renewal of the domestic violence protective
             order. They want the AOC form, do you guys want findings
             of fact as far as to be included in the renewal order or I
             mean, that’s more directed towards you [Defendant’s
             counsel]?

             [Defendant’s Counsel] :    Yes.

             THE COURT: Okay. So they require it kind of both ways
             and you have to do the AOC form and then we can do a
             second order that has some findings of fact.

             ....

             THE COURT: . . . What I’m doing is this, is I’m going to do
             the AOC form today so you can walk away with this, this
             is going to be the one page (inaudible) it’s going to say two
             years with the understanding that there will be a
             supplemental order that will have some additional
             findings of fact that I will contact you guys on that
             [Plaintiff’s attorney] will prepare as far as the order[.]

(emphasis supplied).

      On 12 February 2015, the trial court signed an order renewing Plaintiff’s

DVPO against Defendant (“the DVPO Renewal Order”). The DVPO Renewal Order

erroneously noted the expiration date as 11 February 2015, and purported to extend


                                         -3-
                                 PONDER V. PONDER

                                  Opinion of the Court



the DVPO until 11 February 2017. While the trial court concluded in the DVPO

Renewal Order that good cause existed to renew the DVPO, the trial court failed to

make or list any findings of fact. The space on the AOC form in which the court was

to make findings of fact is left blank. Defendant gave written notice of appeal from

the DVPO Renewal Order on 13 March 2015.

      On 19 June 2015, the trial court granted Plaintiff’s motion for attorney’s fees

pursuant to N.C. Gen. Stat. § 50B-3 (“Attorney’s Fees Order”). The Attorney’s Fees

Order contained findings of fact and conclusions of law. The trial court found that

Plaintiff incurred attorney’s fees as a result of “the [original] DVPO, defending

[Defendant’s Motion] and [Plaintiff’s] Motion to Renew [the original DVPO].”

Defendant was ordered to pay a total of $12,000.00 to Plaintiff.

      On 19 June 2015, 127 days after the DVPO Renewal Order was entered and

98 days after Defendant filed notice of appeal from that order, the trial court

purported to enter a “Supplemental Order Renewing Domestic Violence Protective

Order and Denying Motion to Dismiss” (“Supplemental Order”). In the Supplemental

Order, the trial court made findings of fact and conclusions of law purporting to

support its decision to grant Plaintiff’s motion “for renewal of the DVPO for a two (2)

year period beginning from the hearing date (February 12, 2015).” Pursuant to the

Supplemental Order, the DVPO, which on its face had expired on 13 November 2014,

was to be extended erroneously from 12 February 2015 to 12 February 2017.



                                         -4-
                                  PONDER V. PONDER

                                   Opinion of the Court



        Defendant gave notice of appeal from the Attorney’s Fees Order and the

Supplemental Order on 30 June 2015. Defendant filed a motion to consolidate the

appeals, and a consent order consolidating the appeals was entered on 11 September

2015.

                                       II. Issues

        Defendant argues the trial court erred by renewing the DVPO for an additional

two-year period, in contravention of the plain statutory language of N.C. Gen. Stat. §

50B-3. In the alternative, Defendant argues the trial court’s findings of fact in the

Supplemental Order were not sufficiently supported by competent evidence.

Defendant also argues the trial court erred by ordering him to pay Plaintiff’s

attorney’s fees pursuant to N.C. Gen. Stat. § 50B-3(a)(10).

        III. Appeal from DVPO Renewal Order; Effect on Supplemental Order

        Defendant argues the trial court erred by renewing the DVPO for an additional

two-year period from the 12 February 2015 hearing date. Because the trial court did

not possess jurisdiction to enter the Supplemental Order, and because the DVPO

Renewal Order is void ab initio, we do not reach the merits of Defendant’s arguments

on this issue.

                                A. Standard of Review

        “Whether a trial court had jurisdiction to enter an order is a question of law

that we review de novo.” Moody v. Sears Roebuck & Co., 191 N.C. App. 256, 264, 664



                                          -5-
                                  PONDER V. PONDER

                                   Opinion of the Court



S.E.2d 569, 575 (2008). An appellate court “has the power to inquire into jurisdiction

in a case before it at any time, even sua sponte.” Kor Xiong v. Marks, 193 N.C. App.
644, 652, 668 S.E.2d 594, 599 (2008) (citation omitted).

                                      B. Analysis

      The power of a trial court to enter an order or take further action in a case

following the filing of a notice of appeal by a party is enumerated in N.C. Gen. Stat.

§ 1-294, which states in relevant part:

             When an appeal is perfected as provided by this Article it
             stays all further proceedings in the court below upon the
             judgment appealed from, or upon the matter embraced
             therein, unless otherwise provided by the Rules of
             Appellate Procedure; but the court below may proceed upon
             any other matter included in the action and not affected by
             the judgment appealed from.

N.C. Gen. Stat. § 1-294 (2015).

      According to well-established North Carolina law, “once an appeal is perfected,

the lower court is divested of jurisdiction.” Faulkenbury v. Teachers’ & State Emps.’

Ret. Sys., 108 N.C. App. 357, 364, 424 S.E.2d 420, 422, disc. review denied in part,

334 N.C. 162, 432 S.E.2d 358, aff’d, 335 N.C. 158, 436 S.E.2d 821 (1993) (citation

omitted). “An appeal is not ‘perfected’ until it is docketed in the appellate court, but

when it is docketed, the perfection relates back to the time of notice of appeal, so any

proceedings in the trial court after the notice of appeal are void for lack of

jurisdiction.” Romulus v. Romulus, 216 N.C. App. 28, 33, 715 S.E.2d 889, 892 (2011)

(citation omitted).

                                          -6-
                                 PONDER V. PONDER

                                  Opinion of the Court



      Here, the trial court signed and entered the DVPO Renewal Order on 12

February 2015. The order was complete, and the trial judge intended for it to be

operative, at that time. The trial judge remarked at the hearing that he would fill

out the AOC form on the date of the hearing, and Plaintiff could “walk away” with

that form. Defendant then filed an appeal from the DVPO Renewal Order on 13

March 2015, which divested the court of jurisdiction. Faulkenbury, 108 N.C. App. at

364, 424 S.E.2d at 422.

      We are cognizant that the trial court contemplated, at the 12 February 2015

hearing, that a supplemental order containing findings of fact supporting its decision

to renew the DVPO would be filed. However, the trial court made no oral findings of

fact at the hearing, the DVPO Renewal Order itself contained no written findings of

fact. The contemplated Supplemental Order, which did contain the findings of fact,

was not entered until months after Defendant had perfected an appeal to this Court.

      It is “fundamental that a court cannot create jurisdiction where none exists.”

Balawejder v. Balawejder, 216 N.C. App. 301, 320, 721 S.E.2d 679, 690 (2011) (citing

In re McKinney, 158 N.C. App. 441, 443, 581 S.E.2d 793, 795 (2003)). While the trial

court was technically not divested of jurisdiction until the appeal was perfected in

this Court, which happened after the Supplemental Order was entered, under

Romulus, the appeal, and thus the divestment of the trial court’s jurisdiction, relates

back to the date of the notice of the appeal, in this case 13 March 2015. Romulus, 216



                                         -7-
                                   PONDER V. PONDER

                                    Opinion of the Court



N.C. App. at 33, 715 S.E.2d at 892. The findings of fact and conclusions of law

contained in the Supplemental Order are not ancillary to the appeal, and the trial

court did not have jurisdiction to enter them following Defendant’s 13 March 2015

notice of appeal. The Supplemental Order, which was a “proceeding[] in the trial

court after the notice of appeal” is “void for lack of jurisdiction.” Id.

                         IV. Validity of DVPO Renewal Order

       Disregarding the Supplemental Order the trial court entered at a time when it

was divested of jurisdiction to enter such an order, it is apparent that the purported

12 February 2015 DVPO Renewal Order, standing alone, is void ab initio.

                                 A. Standard of Review

       The standard of review of a trial court’s order renewing a domestic violence

protective order is “‘strictly limited to determining whether the trial judge’s

underlying findings of fact are supported by competent evidence, in which event they

are conclusively binding on appeal, and whether those factual findings in turn

support the judge’s ultimate conclusions of law.’” Comstock v. Comstock, ___ N.C. App.

___, ___, 771 S.E.2d 602, 608-09 (2015) (citing State v. Williams, 362 N.C. 628, 632,

669 S.E.2d 290, 294 (2008)). “Under a de novo review, the court considers the matter

anew and freely substitutes its own judgment for that of the lower tribunal.” Craig v.

New Hanover Cnty. Bd. of Educ., 363 N.C. 334, 337, 678 S.E.2d 351, 354 (2009)

(citations and internal quotation marks omitted).



                                            -8-
                                 PONDER V. PONDER

                                  Opinion of the Court



                                     B. Analysis

      For a court to renew a protective order, a plaintiff seeking the renewal “must

show good cause.” Rudder v. Rudder, 234 N.C. App. 173, 184, 759 S.E.2d 321, 329

(2014) (citation and internal quotation marks omitted). The plaintiff “need not show

commission of an additional act of domestic violence after the entry of the original

DVPO” in order to demonstrate “good cause” to renew a previously entered DVPO.

N.C. Gen. Stat. § 50B-3(b); see also Rudder, 234 N.C. App. at 184, 759 S.E.2d at 329.

      We note that the DVPO Renewal Order incorporated the original DVPO by

reference, and the original DVPO did include findings of fact. While “prior acts may

provide support for and be ‘incorporated by reference’ into orders renewing DVPOs,”

Forehand v. Forehand, ___ N.C. App. ___, 767 S.E.2d 125, 128-29 (2014), the trial

court must find as fact that the prior acts are “good cause” to renew the DVPO.

      In Forehand, the trial court made eight findings of fact supporting its

conclusion that “good cause” existed to renew the original DVPO. Forehand, ___ N.C.

App. at ___, 767 S.E.2d at 128. This Court held the fact that the findings of fact to

support renewal of the DVPO “rest[ed], in large part,” on acts “which [also] served as

the basis for issuance of the original DVPO” in the first place was immaterial. Id.

      The findings of fact in an original DVPO may nprovide the basis for “good

cause” to renew the DVPO, but only if the trial court makes new findings of fact, at

the time the renewal order is entered, to support its conclusion that the “good cause”



                                         -9-
                                 PONDER V. PONDER

                                  Opinion of the Court



to renew is based upon the findings in the original DVPO. Here, the trial court

incorporated by reference the original DVPO, but did not find as fact that these, or

any other, acts which supported the original DVPO demonstrated “good cause” to

renew the DVPO.

      Our review of the trial court’s order is limited to whether the trial judge’s

findings of fact are supported by competent evidence, and whether the findings of fact

in turn support the conclusion of law that there was “good cause” to renew the DVPO.

N.C. Gen. Stat. § 50B-3(b); Comstock, ___ N.C. App. at ___, 771 S.E.2d at 608-09.

Here, the trial court failed to enter any findings of fact in the DVPO Renewal Order,

and, as such, no findings support the trial court’s conclusion of law that “good cause”

existed to renew the DVPO. We reverse the DVPO Renewal Order. The findings of

fact which purportedly do support a finding of “good cause” are contained in an order

entered after the trial court was divested of jurisdiction. We vacate the Supplemental

Order.

                                  V. Attorney’s Fees

      Defendant argues the trial court committed specific errors in awarding

attorney’s fees to Plaintiff. We do not reach the merits of Defendant’s contentions,

because the trial court was without jurisdiction to enter the Attorney’s Fees Order.

                               A. Standard of Review




                                         - 10 -
                                    PONDER V. PONDER

                                     Opinion of the Court



      As noted, we review de novo whether a trial court had jurisdiction to enter an

order. Moody, 191 N.C. App. at 264, 664 S.E.2d at 575. An appellate court “has the

power to inquire into jurisdiction in a case before it at any time, even sua sponte.” Kor

Xiong, 93 N.C. App. at 652, 668 S.E.2d at 599.

                                        B. Analysis

      The facts of this case are remarkably similar to those presented in Balawejder

v. Balawejder, 216 N.C. App. 301, 320, 721 S.E.2d 679, 690 (2011). In Balawejder,

the trial court entered a child custody and child support order in favor of the

defendant. Id. at 304, 721 S.E.2d at 681. The plaintiff filed a notice of appeal from

the trial court’s order. Id. After the notice of appeal had been filed, the trial court

entered an order awarding attorney’s fees to the defendant “for expenses incurred

during trial and in preparing the final Custody and Child Support Order.” Id.

      On appeal, the plaintiff contended the trial court committed specific errors in

awarding attorney’s fees to the defendant. Id. at 319-20, 721 S.E.2d at 690-91. In

vacating the trial court’s order awarding attorney’s fees, this Court did not reach

those substantive issues, noting:

             After [the] plaintiff filed notice of appeal . . . , the trial court
             was divested of jurisdiction to enter orders for attorney fees
             pending the completion of this appeal. . . . In McClure [v.
             Cnty. of Jackson, 185 N.C. App. 462, 648 S.E.2d 546
             (2007)], this Court thoroughly considered the trial court’s
             jurisdiction to enter an award of attorney fees after the
             notice of appeal and held that it is fundamental that a court
             cannot create jurisdiction where none exists. N.C. Gen.


                                            - 11 -
                                 PONDER V. PONDER

                                  Opinion of the Court



             Stat. § 1-294 specifically divests the trial court of
             jurisdiction unless it is a matter “not affected by the
             judgment appealed from.” When, as in the instant case, the
             award of attorney’s fees was based upon the plaintiff being
             the “prevailing party” in the proceedings, the exception set
             forth in N.C. Gen. Stat. § 1-294 is not applicable.

Balawejder, 216 N.C. App. at 320, 721 S.E.2d at 690.

      Here, the Attorney’s Fees Order is affected by the judgment appealed from.

The award of attorney’s fees was based on three proceedings: (1) “the [original]

DVPO;” (2) “defending [Defendant’s Motion];” and (3) [Plaintiff’s] Motion to Renew

[the original DVPO].” The Attorney’s Fees Order was based, in part, on the motion

to renew the DVPO, which resulted in the void ab initio DVPO Renewal Order. The

trial court was without jurisdiction to enter the Attorney’s Fees Order, as it was a

matter “affected by the judgment appealed from.” Balawejder, 216 N.C. App. at 320,

721 S.E.2d at 691. We vacate the Attorney’s Fees Order.

                                   VI. Conclusion

      Following Defendant’s notice of appeal from the DVPO Renewal Order, which

was void ab initio due to the lack of any findings of fact, the trial court was without

jurisdiction to enter the Supplemental Order and the Attorney’s Fees Order. The

DVPO Renewal Order is reversed, and the Supplemental Order and the Attorney’s

Fees Order are vacated.

      REVERSED IN PART; VACATED IN PART.

      Judges CALABRIA and HUNTER, JR. concur.


                                         - 12 -